Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 15, 2020

                                      No. 04-20-00412-CV

                       INTEREST OF L.A.C., A.I.A.C, S.A.C., H.A.C.,

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00887
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellee has filed a motion for extension of time to file its brief.
Appellee’s motion is GRANTED, and appellee’s brief is due on November 16, 2020.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court